                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 CERTAIN UNDERWRITERS AT
 LLOYD'S OF LONDON SUBSCRIBING                      Case No. 18-cv-02953-VC
 TO POLICY NO. PK1026315 AND OLD
 REPUBLIC UNION INSURANCE
 COMPANY,                                           ORDER OF DISMISSAL
                Plaintiff,

         v.

 ROMAN CATHOLIC ARCHBISHOP OF
 SAN FRANCISCO, et al.,
                Defendant.



       The Court has been advised by the Notice of Settlement filed on March 6, 2019, that the

parties have resolved this case. (Re: Dkt. No. 62). Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to reopen this action within 120 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 120 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: March 11, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
